In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of disposition of the Family Court, Kings County, dated October 28, 1976, which, upon a determination made after a fact-finding hearing that appellant had committed acts which, if done by an adult, would have constituted a crime, adjudged him to be a juvenile delinquent and placed him with the Division for Youth, Title II. Order reversed, as a matter of discretion in the interest of justice, and proceeding remanded to the Family Court for a new fact-finding hearing, to be conducted by a Judge other than the one from whose order this appeal was taken. The record reveals that the fact-finding Judge decided the question of guilt beyond a reasonable doubt before the hearing was concluded. In the interest of justice a new hearing is required. With commendable candor, the corporation counsel agrees that a de novo fact-finding hearing should be held. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.